No. 14640
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                1979


STATE OF MONTANA ex re1
JUNE RHODES, DON DIEHL and
DELBERT GRIFFIN,

                 Relators,


THE DISTRICT COURT OF THE FOURTH
JUDICIAL DISTRICT OF THE STATE OF
MONTANA, IN AND FOR THE COUNTY OF
MISSOULA, AND THE PJXESIDING JUDGE
OF DEPARTMENT 1 thereof,
                 Respondents.


ORIGINAL PROCEEDING:
Counsel of Record:
   For Relators:
         Garlington, Lohn and Robinson, Missoula, Montana
   For Respondents:
         Murray and Holt, Missoula, Montana


                                 Submitted on briefs:     April 2, 1979
                                              Decided :      -
                                                          AUG 9   1919
Filed:        - 9 fm
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .

        On F e b r u a r y 2 1 , 1975, r e s p o n d e n t c o u r t g r a n t e d a summary

judgment i n f a v o r o f r e l a t o r s i n a s u i t b r o u g h t by R i c h a r d

F. W i n t e r and Linda L e e W i n t e r .            The c o u r t ' s r u l i n g was b a s e d

on t h e holding i n F i s c u s v. Beartooth Ele c tric Cooperative,

Inc.     ( 1 9 7 4 ) , 164 Mont. 319, 522 P.2d 87.                     No a p p e a l was

t a k e n by t h e W i n t e r s .

        Shortly a f t e r t h i s Court overruled Fiscus i n Piper v.

Lockwood Water Users A s s o c i a t i o n ( 1 9 7 8 ) ,                    Mont.            ,   573
P.2d 646, 35 St.Rep.                 9, t h e Winters f i l e d a motion p u r s u a n t

t o R u l e 6 0 ( b ) ( 5 ) and ( 6 ) , M.R.Civ.P.,            t o s e t a s i d e t h e judg-

ment e n t e r e d i n 1975 o n t h e b a s i s o f t h e o v e r r u l i n g o f F i s c u s .

On F e b r u a r y 2 1 , 1978, t h e D i s t r i c t C o u r t v a c a t e d t h e 1975

judgment,       and r e l a t o r s a p p e a l e d .    This Court dismissed t h e

a p p e a l o n J a n u a r y 29, 1979, b u t w i t h o u t p r e j u d i c e t o t h e

f i l i n g of a n a p p l i c a t i o n f o r a w r i t of s u p e r v i s o r y c o n t r o l .

W i n t e r v. Rhodes ( 1 9 7 9 ) ,               Mont.            ,   589 P.2d 1 0 2 1 , 36

St.Rep.      217.      R e l a t o r s t h e n a p p l i e d f o r a w r i t of s u p e r v i s o r y

c o n t r o l which a p p l i c a t i o n was a c c e p t e d F e b r u a r y 8 , 1979.

        R e l a t o r s b r i n g t h i s m a t t e r b e f o r e t h e Court on a w r i t

of supervisory c o n t r o l seeking t o o v e r t u r n respondent c o u r t ' s

o r d e r o f F e b r u a r y 21, 1978, v a c a t i n g a n e a r l i e r o r d e r g r a n t i n g

summary judgment i n f a v o r o f r e l a t o r s ( F e b r u a r y 2 1 , 1 9 7 5 ) .

        The p e r t i n e n t f a c t s a r e t h a t on o r a b o u t March 11, 1971,

R i c h a r d F. W i n t e r w a s i n j u r e d i n a l o g g i n g a c c i d e n t .   A t the

t i m e W i n t e r was employed by C h a r l e s F. K e l l e r , a n i n d e p e n -

d e n t c o n t r a c t o r , who h a u l e d l o g s f o r r e l a t o r s Rhodes and

Diehl.       A f t e r t h e a c c i d e n t Winter r e c e i v e d Workers' Compen-

s a t i o n b e n e f i t s t h r o u g h t h e c a r r i e r f o r h i s employer, C h a r l e s

Keller.        R e l a t o r G r i f f i n was, a t t h e t i m e o f t h e a c c i d e n t ,

a n employee of r e l a t o r s Rhodes and D i e h l .                  Winter f i l e d

s u i t o n March 8 , 1974, a g a i n s t r e l a t o r s s e e k i n g damages f o r
personal injury.
      The question presented here is whether Rule 60(b)(5) and
( 6 ) , M.R.Civ.P.,   allows vacation of a judgment solely on the
basis that the case upon which the judgment was founded has
been overruled.       Relators contend that it does not.    We agree.
      The facts in the instant case are almost parallel to
those this Court addressed in Fiscus v. Beartooth Electric
Cooperative, Inc. (1979), -Mont .- 591 P.2d 196, 36 St.Rep.
                                  ,
333 (Fiscus 11).      Fiscus was initially denied relief in 1974
in Fiscus v. Beartooth Electric Cooperative, Inc. (19741,
164 Mont. 319, 522 P.2d 87 (Fiscus I).       Four years later
this Court overruled Fiscus I in Piper v. Lockwood Water Users
Association (1978), -Mont .- 573 P.2d 646, 35 St.Rep. 9.
                            ,
Based on this reversal Fiscus moved to vacate the earlier
judgment.    This motion was denied, and the denial was upheld
by this Court in Fiscus 11, supra.
      In Fiscus I1 this Court stated     ". . .   only in an extra-
ordinary case should Rule 60(b) be granted.        There is con-
siderable authority holding that when a decision is later
overruled by a court, that it is not extraordinary         . . ."
591 P.2d at 199 (citing cases).      We went on to note:
            ". ..that while 60 (b)(5) authorized
           relief from a judgment on the grounds
           that a prior judgment upon which it is
           based has been reversed or otherwise
           vacated, it does not authorize relief
           from a judgment on the ground that the
           law applied by the court in making its
           adjudication has been subsequently
           overruled or declared erroneous in
           another and unrelated proceeding. . .
           (citations omitted). .    .
                                     there is
           ample support in the federal courts.      ..
           that when a decisional law change occurs,
           subsequent to final judgment in a
           particular case    ... final judgment
           should not be altered." 591 P.2d at 200.
       A s t h i s C o u r t i s bound by i t s d e c i s i o n i n F i s c u s 11,

f u r t h e r d i s c u s s i o n i s unnecessary.       I n v a c a t i n g t h e summary

judgment,      t h e D i s t r i c t C o u r t exceeded i t s s c o p e o f a u t h o r i t y

u n d e r R u l e 6 0 ( b ) ( 5 ) and ( 6 ) , M.R.Civ.P.

       We,   t h e r e f o r e , r e v e r s e and o r d e r t h e D i s t r i c t C o u r t t o

r e s c i n d i t s o r d e r v a c a t i n g summary judgment a n d r e i n s t a t e

summary judgment i n f a v o r o f t h e r e l a t o r s .




                                                        Justice       b h /                        A




W e concur:




  /-
   '
       Chief J u s t i c e
                                           .